Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 1 of 24 Page ID
                                 #:5289




                               EXHIBIT F
    to Declaration of Joshua M. Masur in Support of
   Defendant Redbubble Inc.’s Motion in Limine No. 3
    to Exclude Evidence and Argument of Damages
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 2 of 24 Page ID
                                 #:5290



  1 BROWNE GEORGE ROSS LLP
    Keith J. Wesley (State Bar No. 229276)
  2   kwesley@bgrfirm.com
    Jason Y. Kelly (State Bar No. 274144)
  3   jkelly@bgrfirm.com
    2121 Avenue of the Stars, Suite 2800
  4 Los Angeles, California 90067
    Telephone: (310) 274-7100
  5 Facsimile: (310) 275-5697
  6 Attorneys for Plaintiff
    Y.Y.G.M. SA d.b.a. BRANDY MELVILLE
  7
  8
                                 UNITED STATES DISTRICT COURT
  9
                               CENTRAL DISTRICT OF CALIFORNIA
 10
 11 Y.Y.G.M. SA d.b.a. BRANDY                           Case No. 2:19-cv-04618-RGK (FFMx)
    MELVILLE, a Swiss corporation,
 12                                                     PLAINTIFF Y.Y.G.M. SA d.b.a.
                 Plaintiff,                             BRANDY MELVILLE’S
 13                                                     RESPONSES AND OBJECTIONS
          vs.                                           TO DEFENDANT REDBUBBLE,
 14                                                     INC.’S FIRST SET OF
    REDBUBBLE, INC., a Delaware                         INTERROGATORIES TO
 15 corporation,                                        PLAINTIFF
 16                   Defendant.
 17
 18
                PROPOUNDING PARTY:                 Defendant Redbubble, Inc.
 19
                RESPONDING PARTY:                  Plaintiff Y.Y.G.M. SA d.b.a. Brandy Melville
 20
                SET NO.:                           One (1)
 21
 22
 23
 24
 25
 26
 27
 28
      1361362
                                                     -1-             Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 3 of 24 Page ID
                                 #:5291



  1         Pursuant to Federal Rule of Civil Procedure 33, Plaintiff Y.Y.G.M. SA d.b.a.
  2 Brandy Melville (“Plaintiff”) hereby provides the following responses and objections
  3 to Defendant Redbubble, Inc.’s (“Defendant”) First Set of Interrogatories to Plaintiff
  4 (the “Interrogatories”).
  5                                GENERAL STATEMENT
  6         Plaintiff’s investigation of the facts relating to this case is still ongoing. As
  7 such, Plaintiff has not completed its investigation, discovery, or preparation for trial.
  8 All of the responses contained herein are based upon the information presently
  9 available to, and specifically known by, Plaintiff. It is anticipated that further
 10 discovery and further independent investigation will supply additional facts which
 11 may clarify and add meaning to facts presently known, as well as establish new factual
 12 matters, all of which may lead to substantial additions to, changes in, and variations
 13 from the responses set forth herein. The following responses are given without
 14 prejudice to Plaintiff’s right to produce evidence of any subsequently discovered fact
 15 or facts that Plaintiff may later recall or discover.
 16         The responses contained herein are made in a good-faith effort to supply as
 17 much factual information as is presently known, but should in no way be to the
 18 prejudice of Plaintiff in relationship to further discovery, research, or analysis.
 19 Plaintiff reserves the right to alter, supplement, amend, or otherwise modify these
 20 responses in any way and at any time, including at or during trial, in light of facts
 21 revealed through discovery, further investigation, or further legal analysis. Plaintiff
 22 also reserves the right to amend or supplement these responses with any information
 23 that has been inadvertently or unintentionally omitted and/or to introduce such
 24 information into evidence at the time of hearing or trial.
 25         Plaintiff makes these responses to the Interrogatories subject to, and without
 26 waiving in any way, any objections as to competence, relevance, materiality,
 27 propriety, or admissibility, or to any and all other objections and grounds which would
 28 require the exclusion of any statement herein if the Interrogatories were asked of, or
    1361362
                                             -2-              Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 4 of 24 Page ID
                                 #:5292



  1 any statements contained were made by, a witness present and testifying in Court, all
  2 of which are reserved and may be interposed at the time of trial.
  3                                GENERAL OBJECTIONS
  4         The following General Objections are incorporated by reference into each
  5 individual response, regardless of whether specific reference to them is made, and
  6 Plaintiff does not waive any of the general or specific objections made herein:
  7         1.     Plaintiff objects to each and every Interrogatory to the extent that it
  8 purports, through instructions or otherwise, to impose burdens and duties on Plaintiff
  9 that exceed the proper scope of discovery under the Federal Rules of Civil Procedure
 10 or the Local Rules of this Court.
 11         2.     Plaintiff objects to each and every Interrogatory to the extent it seeks
 12 information that is not relevant to any claim or defense in this action.
 13         3.     Plaintiff objects to each and every Interrogatory to the extent it seeks
 14 information that is not reasonably calculated to lead to the discovery of admissible
 15 evidence.
 16         4.     Plaintiff objects to each and every Interrogatory to the extent it seeks
 17 information that is disproportionate to the needs of the case pursuant to Federal Rule
 18 of Civil Procedure 26(b).
 19         5.     Plaintiff objects to each and every Interrogatory to the extent that it seeks
 20 the disclosure of information subject to the attorney-client privilege, the work-product
 21 doctrine, or other applicable privileges, protections, or immunities. Any disclosure
 22 of such information is inadvertent and shall not be deemed a waiver of any applicable
 23 privilege, protection, or immunity.
 24         6.     Plaintiff objects to each and every Interrogatory to the extent that it seeks
 25 information protected by the California or United States Constitutions, California or
 26 federal statutes, or case law that establishes a right of privacy or forbids the discovery
 27 and dissemination of confidential, sensitive, or financial information. Plaintiff will
 28 not reveal such information where doing so would violate the privacy rights of
    1361362
                                         -3-           Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 5 of 24 Page ID
                                 #:5293



  1 Plaintiff or of third parties.
  2             7.    Plaintiff objects to each and every Interrogatory to the extent that it is
  3 repetitive, redundant, or overlapping.
  4             8.    Plaintiff objects to each and every Interrogatory to the extent that it is
  5 unduly burdensome, oppressive, annoying, or harassing.
  6             9.    Plaintiff objects to each and every Interrogatory to the extent that it is
  7 vague and ambiguous, compound, confusing, unintelligible, unclear, or amenable to
  8 different meanings, understandings, or interpretations. Plaintiff responds to each and
  9 every Interrogatory as it interprets and understands it, with respect to the issues
 10 framed in connection with this action. If Plaintiff asserts an interpretation of any part
 11 of any Interrogatory that differs from the understanding of Defendant, Plaintiff
 12 reserves the right to supplement, amend, or modify its responses.
 13             10.   Plaintiff objects to each and every Interrogatory to the extent that it is
 14 unlimited in time or seeks information beyond the time-frame relevant to this action
 15 on the grounds that it is overbroad and unduly burdensome, and it seeks information
 16 that is irrelevant to the subject matter of this action.
 17             11.   Plaintiff objects to each and every Interrogatory to the extent that it seeks
 18 information that is subject to requirements, disclosures, and/or other applicable rules
 19 of statutes pertaining to expert discovery.
 20             12.   Plaintiff objects to each and every Interrogatory to the extent that it seeks
 21 to impose duties or obligations different from, additional to, or otherwise beyond
 22 those required by the Federal Rules of Civil Procedure.
 23             13.   Plaintiff objects to each and every Interrogatory to the extent that it seeks
 24 information that is equally available to or within Defendant’s possession, custody, or
 25 control on the grounds that such Interrogatory is unduly burdensome and oppressive.
 26 / / /
 27 / / /
 28 / / /
      1361362
                                                     -4-             Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 6 of 24 Page ID
                                 #:5294



  1                        SPECIFIC RESPONSES AND OBJECTIONS
  2 INTERROGATORY NO. 1:
  3             Identify with particularity each Plaintiff Mark, registered or unregistered, that
  4 You allege that Redbubble has infringed, directly or indirectly.
  5 RESPONSE TO INTERROGATORY NO. 1:
  6             Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  7 Interrogatory is a premature contention interrogatory.             Plaintiff objects to this
  8 Interrogatory to the extent it seeks information that is not relevant to any claim or
  9 defense in this action. Plaintiff objects that this Interrogatory is overbroad and unduly
 10 burdensome. Plaintiff objects that this Interrogatory and the undefined terms and
 11 phrases therein, including but not limited to “with particularity,” “each,” “registered
 12 or unregistered,” “allege,” and “infringed, directly or indirectly,” are vague,
 13 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 14 objects to this Interrogatory on the grounds that discovery is ongoing and Plaintiff has
 15 not completed its trial preparation. Plaintiff objects that this Interrogatory calls for
 16 legal conclusions and opinions. Plaintiff objects to this Interrogatory to the extent it
 17 calls for information protected by the attorney-client privilege, the work-product
 18 protection, or any other applicable privileges, immunities, or protections. Plaintiff
 19 objects to this Interrogatory as overbroad because it is not limited to any relevant time
 20 period.
 21             Subject to its General and Specific Objections, Plaintiff responds as follows
 22 while discovery is ongoing:
 23                  USPTO Registration No. 5,373,397.
 24                  USPTO Registration No. 5,238,856.
 25                  USPTO Registration No. 5,748,883.
 26                  The Brandy Melville name and graphic logo identified on page 3 of the
                      Complaint in this action, as well as variations thereof (e.g., Brandy LA,
 27                   www.brandymelvilleusa.com, etc.) (Dkt. No. 1).
 28                  The LA Lightning logo depicted on page 3 of the Complaint in this
      1361362
                                              -5-            Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 7 of 24 Page ID
                                 #:5295



  1                action, as well as variations thereof (e.g., different colors).
  2 INTERROGATORY NO. 2:
  3         For each Plaintiff Mark identified in response to INTERROGATORY NO. 1,
  4 identify with particularity each listing or product offered through the Redbubble
  5 marketplace that you contend infringe that trademark, including an identification of
  6 whether you contend such infringement is direct, contributory or vicarious.
  7 RESPONSE TO INTERROGATORY NO. 2:
  8         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  9 Interrogatory calls for legal conclusions and opinions. Plaintiff objects that this
 10 Interrogatory is overbroad and unduly burdensome.                Plaintiff objects to this
 11 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
 12 its trial preparation. Plaintiff objects to this Interrogatory as overbroad because it is
 13 not limited to any relevant time period. Plaintiff objects that this Interrogatory is a
 14 premature contention interrogatory. Plaintiff objects to this Interrogatory to the extent
 15 it seeks information that is not relevant to any claim or defense in this action. Plaintiff
 16 objects that this Interrogatory is a premature contention interrogatory. Plaintiff
 17 objects to this Interrogatory to the extent it seeks information that is not relevant to
 18 any claim or defense in this action. Plaintiff objects that this Interrogatory and the
 19 undefined terms and phrases therein, including but not limited to “with particularity,”
 20 “each,” “listing,” “product,” “offered,” “Redbubble marketplace,” “contend,”
 21 “identification,” “infringement,” “direct,” “contributory,” and “vicarious,” are vague,
 22 ambiguous, and reasonably subject to multiple meanings and interpretations. Plaintiff
 23 objects to this Interrogatory to the extent it calls for information protected by the
 24 attorney-client privilege, the work-product protection, or any other applicable
 25 privileges, immunities, or protections.
 26         Subject to its General and Specific Objections, Plaintiff responds as follows
 27 while discovery is ongoing: The listings and products that Defendant offers, which
 28 infringe on Plaintiff’s marks, include those identified on pages 4 through 6 of the
    1361362
                                             -6-             Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 8 of 24 Page ID
                                 #:5296



  1 Complaint in this action (Dkt. No. 1), as well as any design advertised, offered for
  2 sale, or sold in conjunction with the Brandy Melville name.
  3 INTERROGATORY NO. 3:
  4             For each listing or product identified in response to INTERROGATORY
  5 NO. 2, set forth all facts that You contend support Your contention that a likelihood
  6 of confusion exists with respect to the offering or sale of that product and Plaintiff or
  7 any Plaintiff Mark, including how You became aware of the instance, when the
  8 instance occurred, all persons with knowledge of such instance, and the identity of
  9 any documents and things supporting such conclusion.
 10 RESPONSE TO INTERROGATORY NO. 3:
 11             Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 12 Interrogatory calls for the preparation of a compilation. Plaintiff objects that this
 13 Interrogatory is overbroad and unduly burdensome, and calls for a narrative and is
 14 compound. Plaintiff objects that this Interrogatory and the undefined terms and
 15 phrases therein, including but not limited to “each,” “listing,” “product,” “all facts,”
 16 “contend,” “support,” “likelihood of confusion,” “exists,” “offering,” “sale,” “became
 17 aware,” “the instance,” “occurred,” “knowledge of,” “such instance,” “things,” and
 18 “supporting such conclusion,” are vague, ambiguous, reasonably subject to multiple
 19 meanings and interpretations, and unintelligible. Plaintiff objects to this Interrogatory
 20 to the extent it seeks information that is not relevant to any claim or defense in this
 21 action. Plaintiff objects to this Interrogatory as overbroad because it is not limited to
 22 any relevant time period. Plaintiff objects that this Interrogatory calls for legal
 23 conclusions and opinions and is a premature contention interrogatory. Plaintiff
 24 objects to this Interrogatory to the extent it calls for information protected by the
 25 attorney-client privilege, the work-product protection, or any other applicable
 26 privileges, immunities, or protections. Plaintiff objects to this Interrogatory on the
 27 grounds that discovery is ongoing and Plaintiff has not completed its trial preparation.
 28             Subject to its General and Specific Objections, Plaintiff responds as follows
      1361362
                                                  -7-            Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 9 of 24 Page ID
                                 #:5297



  1 while discovery is ongoing: Plaintiff’s investigation of confusion is ongoing, and
  2 Plaintiff has not yet received discovery from Defendant. Nevertheless, Plaintiff is
  3 aware of substantial facts that would support the conclusion that a likelihood of
  4 confusion did—and continues to—occur. These facts, which indicate a likelihood of
  5 confusion, include but are not limited to: Plaintiff’s worldwide and nationwide
  6 popularity; the strength of Plaintiff’s marks; the proximity or relatedness of the goods
  7 marketed and sold by Plaintiff and by Defendant (or via the Redbubble website); the
  8 identical physical appearance of the marks as they appear on certain goods marketed
  9 and sold by Defendant (or via the Redbubble website) and by Plaintiff; the similarity
 10 of the marketing channels used by Plaintiff and by Defendant; the degree of consumer
 11 care used in purchasing the applicable goods; and the intent of Defendant (and other
 12 parties selling goods via its website) to deceive users as to Plaintiff’s affiliation with
 13 the goods being marketed and sold.
 14 INTERROGATORY NO. 4:
 15         Set forth all facts of which You are aware that would support the conclusion
 16 that any person has been actually confused, mistaken or deceived about whether any
 17 goods originate from or are affiliated with, sponsored by, licensed by or endorsed by
 18 Plaintiff, by any use of a Plaintiff Mark by Redbubble or by others using the mark on
 19 the Redbubble marketplace, including but not limited to the allegedly infringing work,
 20 listing and/or URL, how You became of the instance, when the instance occurred, all
 21 persons with knowledge of such instance, and the identity of any documents and
 22 things supporting such conclusion.
 23 RESPONSE TO INTERROGATORY NO. 4:
 24         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 25 Interrogatory as overbroad because it is not limited to any relevant time period.
 26 Plaintiff objects that this Interrogatory is overbroad and unduly burdensome, and calls
 27 for a narrative and is compound. Plaintiff objects to this Interrogatory to the extent it
 28 seeks information that is not relevant to any claim or defense in this action. Plaintiff
    1361362
                                               -8-            Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 10 of 24 Page ID
                                  #:5298



  1 objects to this Interrogatory to the extent it seeks information that is not relevant to
  2 any claim or defense in this action. Plaintiff objects that this Interrogatory is a
  3 premature contention interrogatory. Plaintiff objects to this Interrogatory on the
  4 grounds that discovery is ongoing and Plaintiff has not completed its trial preparation.
  5 Plaintiff objects that this Interrogatory calls for legal conclusions and opinions.
  6 Plaintiff objects to this Interrogatory to the extent it calls for information protected by
  7 the attorney-client privilege, the work-product protection, or any other applicable
  8 privileges, immunities, or protections. Plaintiff objects that this Interrogatory and the
  9 undefined terms and phrases therein, including but not limited “aware,” “support,”
 10 “conclusion,” “actually,” “confused,” “mistaken,” “deceived,” “goods,” “originate
 11 from,” “affiliated,” “sponsored,” “licensed,” “endorsed,” “any use,” “others using the
 12 mark,” “Redbubble marketplace,” “infringing work,” “listing and/or URL,” “how
 13 You became of the instance,” “the instance occurred,” “such instance,” and “such
 14 conclusion,” are vague, ambiguous, and reasonably subject to multiple meanings and
 15 interpretations.
 16         Subject to its General and Specific Objections, Plaintiff responds as follows
 17 while discovery is ongoing: Plaintiff’s investigation of actual confusion is ongoing,
 18 and Plaintiff has not yet received discovery from Defendant. Nevertheless, Plaintiff
 19 is aware of substantial facts that would support the conclusion that actual confusion
 20 did—and continues to—occur. These facts, which indicate a likelihood of confusion,
 21 include but are not limited to: Plaintiff’s worldwide and nationwide popularity; the
 22 strength of Plaintiff’s marks; the proximity or relatedness of the goods marketed and
 23 sold by Plaintiff and by Defendant (or via the Redbubble website); the identical
 24 physical appearance of the marks as they appear on certain goods marketed and sold
 25 by Defendant (or via the Redbubble website) and by Plaintiff; the similarity of the
 26 marketing channels used by Plaintiff and by Defendant; the degree of consumer care
 27 used in purchasing the applicable goods; and the intent of Defendant (and other parties
 28 selling goods via its website) to deceive users as to Plaintiff’s affiliation with the
    1361362
                                            -9-             Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 11 of 24 Page ID
                                  #:5299



  1 goods being marketed and sold.
  2 INTERROGATORY NO. 5:
  3         Identify each Plaintiff Mark identified in response to INTERROGATORY
  4 NO. 1 that you contend is famous, and set forth all facts that You contend support
  5 Your contention, including all persons with knowledge of such instance, and the
  6 identity of any documents and things supporting such conclusion.
  7 RESPONSE TO INTERROGATORY NO. 5:
  8         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  9 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
 10 its trial preparation. Plaintiff objects that this Interrogatory calls for legal conclusions
 11 and opinions. Plaintiff objects that this Interrogatory is a premature contention
 12 interrogatory. Plaintiff objects to this Interrogatory to the extent it seeks information
 13 that is not relevant to any claim or defense in this action. Plaintiff objects to this
 14 Interrogatory to the extent it calls for information protected by the attorney-client
 15 privilege, the work-product protection, or any other applicable privileges, immunities,
 16 or protections. Plaintiff objects that this Interrogatory and the undefined terms and
 17 phrases therein, including but not limited to “contend,” “famous,” “all facts,”
 18 “support,” “knowledge,” “conclusion,” and “instance,” are vague, ambiguous, and
 19 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
 20 Interrogatory as overbroad because it is not limited to any relevant time period.
 21 Plaintiff objects that this Interrogatory is overbroad, unduly burdensome, and
 22 compound.
 23         Subject to its General and Specific Objections, Plaintiff responds as follows
 24 while discovery is ongoing: The responsive marks are those identified in response to
 25 Interrogatory No. 1. The popularity of these marks is reflected in the Complaint in
 26 this action (Dkt. No. 1). Plaintiff has elevated, and continues to elevate, the popularity
 27 of its marks through, inter alia, extensive and continuous promotion and sales,
 28 unsolicited press, and word of mouth. Several of these marks directly reflect the
    1361362
                                          -10-           Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 12 of 24 Page ID
                                  #:5300



  1 Brandy Melville name. Brandy Melville is a popular fashion and lifestyle brand that
  2 promotes and sells, inter alia, apparel and accessories to girls and women nationwide
  3 and worldwide. It is regularly featured in leading national fashion and lifestyle print
  4 publications such as Cosmopolitan, Elle, Vogue, and Seventeen, as well as general
  5 print publications such as the Los Angeles Times, the Village Voice, the Boston Globe,
  6 and independent and college newspapers. It is also regularly featured on television,
  7 on third-party websites and blogs, and on social media.
  8         The popularity and famousness of these marks is further reflected in the
  9 ubiquity of references to them on social media and in popular culture. Persons with
 10 information relevant to this Interrogatory would include Kendall Jenner, Hailey
 11 Bieber, and Taylor Swift.
 12         Finally, the fame of the marks is reflected by the fact that they are the subject
 13 of knockoffs and counterfeits like those at issue in this action.
 14 INTERROGATORY NO. 6:
 15         For each Plaintiff Mark identified in response to INTERROGATORY NO. 1,
 16 identify with particularity each listing or product offered through the Redbubble
 17 marketplace that you contend dilutes the distinctive nature of that mark, including all
 18 facts that You contend support Your contention that the listing dilutes the distinctive
 19 nature of a Plaintiff Mark, including how You became aware of the instance, when
 20 the instance occurred, all persons with knowledge of such instance, and the identity
 21 of any documents and things supporting such conclusion.
 22 RESPONSE TO INTERROGATORY NO. 6:
 23         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 24 Interrogatory and the undefined terms and phrases therein, including but not limited
 25 to “each,” “with particularity,” “listing,” “product,” “offered,” “marketplace,”
 26 “contend,” “dilutes,” “distinctive nature,” “support,” “aware of the instance,”
 27 “knowledge,” “things,” “supporting,” and “such conclusion,” are vague, ambiguous,
 28 and reasonably subject to multiple meanings and interpretations. Plaintiff objects to
    1361362
                                           -11-            Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 13 of 24 Page ID
                                  #:5301



  1 this Interrogatory to the extent it calls for a narrative and seeks information that is not
  2 relevant to any claim or defense in this action. Plaintiff objects to this Interrogatory
  3 to the extent it calls for information protected by the attorney-client privilege, the
  4 work-product protection, or any other applicable privileges, immunities, or
  5 protections. Plaintiff objects that this Interrogatory is overbroad, compound, and
  6 unduly burdensome.            Plaintiff objects that this Interrogatory calls for legal
  7 conclusions and opinions. Plaintiff objects to this Interrogatory as overbroad because
  8 it is not limited to any relevant time period. Plaintiff objects to this Interrogatory on
  9 the grounds that discovery is ongoing and Plaintiff has not completed its trial
 10 preparation.
 11             Subject to its General and Specific Objections, Plaintiff responds as follows
 12 while discovery is ongoing: The listings that this Interrogatory refers to dilute the
 13 distinctiveness of Plaintiff’s marks by their very existence in the public and
 14 marketplace. Because of Defendant’s continued unauthorized use of Plaintiff’s
 15 marks, there are at least two (rather than just one) sources that are able to use
 16 Plaintiff’s marks in commerce. This dilutes and lessens the uniqueness of Plaintiff’s
 17 marks.
 18 INTERROGATORY NO. 7:
 19             For each listing or product identified in response to INTERROGATORY
 20 NO. 2, set forth all facts that You contend support your contention that Redbubble
 21 had actual, specific and contemporary knowledge or notice of the alleged
 22 infringement prior to Plaintiff’s filing of this lawsuit, including how You became
 23 aware of the instance, when the instance occurred, all persons with knowledge of such
 24 instance, and the identity of any documents and things supporting such conclusion.
 25 RESPONSE TO INTERROGATORY NO. 7:
 26             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 27 Interrogatory to the extent it seeks information that is not relevant to any claim or
 28 defense in this action.          Plaintiff objects that this Interrogatory is overbroad,
      1361362
                                                  -12-            Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 14 of 24 Page ID
                                  #:5302



  1 compound, and unduly burdensome, and calls for a narrative. Plaintiff objects to this
  2 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
  3 its trial preparation. Plaintiff objects that this Interrogatory calls for legal conclusions
  4 and opinions. Plaintiff objects that this Interrogatory is a premature contention
  5 interrogatory. Plaintiff objects to this Interrogatory as overbroad because it is not
  6 limited to any relevant time period. Plaintiff objects that this Interrogatory and the
  7 undefined terms and phrases therein, including but not limited to “each,” “listing,”
  8 “product,” “contend,” “support,” “actual,” “specific,” “contemporary knowledge,”
  9 “notice,” “alleged,” “infringement,” “filing,” “lawsuit,” “aware,” “the instance,”
 10 “such instance,” “things,” and “conclusion,” are vague, ambiguous, and reasonably
 11 subject to multiple meanings and interpretations. Plaintiff objects to this Interrogatory
 12 to the extent it calls for information protected by the attorney-client privilege, the
 13 work-product protection, or any other applicable privileges, immunities, or
 14 protections.
 15         Subject to its General and Specific Objections, Plaintiff responds as follows
 16 while discovery is ongoing: Defendant has received a multitude of claims and public
 17 criticism for marketing and selling goods that infringe upon popular brands. Brandy
 18 Melville is a popular brand. A search on the Redbubble website for “Brandy
 19 Melville” yielded thousands of hits. On May 14, 2018, counsel for Plaintiff sent a
 20 letter on behalf of Plaintiff to Defendant notifying Defendant of the infringing
 21 conduct.
 22 INTERROGATORY NO. 8:
 23         Identify all facts that You contend support Your contention that Redbubble
 24 willfully infringed any Plaintiff Mark.
 25 RESPONSE TO INTERROGATORY NO. 8:
 26         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 27 Interrogatory calls for legal conclusions and opinions. Plaintiff objects that this
 28 Interrogatory is a premature contention interrogatory. Plaintiff objects to this
    1361362
                                          -13-            Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 15 of 24 Page ID
                                  #:5303



  1 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
  2 its trial preparation. Plaintiff objects to this Interrogatory to the extent it seeks
  3 information that is not relevant to any claim or defense in this action. Plaintiff objects
  4 that this Interrogatory is overbroad and unduly burdensome, and calls for a narrative.
  5 Plaintiff objects that this Interrogatory and the undefined terms and phrases therein,
  6 including but not limited to “facts,” “contend,” “support,” “willfully,” and
  7 “infringed,” are vague, ambiguous, and reasonably subject to multiple meanings and
  8 interpretations. Plaintiff objects to this Interrogatory as overbroad because it is not
  9 limited to any relevant time period. Plaintiff objects to this Interrogatory to the extent
 10 it calls for information protected by the attorney-client privilege, the work-product
 11 protection, or any other applicable privileges, immunities, or protections.
 12         Subject to its General and Specific Objections, Plaintiff responds as follows
 13 while discovery is ongoing:        Defendant knowingly markets, creates, sells, and
 14 distributes clothing and other items and accessories that contain exact (or near exact)
 15 copies of Plaintiff’s marks. Further, Defendant knowingly hosts a website that
 16 displays infringing photographs that market and sell infringing clothing and other
 17 items and accessories. Defendant does these things despite being on notice and
 18 knowing full well that it does not have a license from Plaintiff to do so. On May 14,
 19 2018, counsel for Plaintiff sent a letter on behalf of Plaintiff to Defendant notifying
 20 Defendant of the infringing conduct. Since the filing of this action, Defendant has
 21 continued to promote and/or sell infringing goods. Despite having the ability to cease
 22 using the trademark “Brandy Melville” as a search term that leads visitors to copies
 23 of Brandy Melville designs, and despite receiving a request to do so, Defendant still
 24 uses the trademark in this manner.
 25 INTERROGATORY NO. 9:
 26         Identify any communications that You have had with Redbubble relating to any
 27 use of any of a Plaintiff Mark by Redbubble, or by others using a Plaintiff Mark on
 28 the Redbubble marketplace, including specifically any oral communications and any
    1361362
                                          -14-             Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 16 of 24 Page ID
                                  #:5304



  1 written communications that may no longer be in Plaintiff’s or Redbubble’s
  2 possession, custody or control.
  3 RESPONSE TO INTERROGATORY NO. 9:
  4         Plaintiff incorporates its General Objections herein. Plaintiff objects that this
  5 Interrogatory calls for legal conclusions and opinions.          Plaintiff objects to this
  6 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
  7 its trial preparation. Plaintiff objects that this Interrogatory is overbroad and unduly
  8 burdensome, and calls for a narrative. Plaintiff objects that this Interrogatory and the
  9 undefined terms and phrases therein, including but not limited to “use,” “others,”
 10 “marketplace,” “possession,” “custody,” and “control,” are vague, ambiguous, and
 11 reasonably subject to multiple meanings and interpretations. Plaintiff objects to this
 12 Interrogatory to the extent it calls for information protected by the attorney-client
 13 privilege, the work-product protection, or any other applicable privileges, immunities,
 14 or protections. Plaintiff objects to this Interrogatory as overbroad because it is not
 15 limited to any relevant time period. Plaintiff objects to this Interrogatory to the extent
 16 it seeks information that is not relevant to any claim or defense in this action. Plaintiff
 17 objects that this Interrogatory seeks information that is available to Defendant equally
 18 as readily as it is available to Plaintiff.
 19         Subject to its General and Specific Objections, Plaintiff responds as follows
 20 while discovery is ongoing: On May 14, 2018, counsel for Plaintiff sent a letter on
 21 behalf of Plaintiff to Defendant notifying Defendant of the infringing conduct.
 22 Counsel for Plaintiff and “Redbubble Marketplace Integrity” exchanged follow-up
 23 communications. After the filing of this action, counsel for Plaintiff and counsel for
 24 Defendant have exchanged correspondence regarding the ongoing and/or new
 25 infringement.
 26 INTERROGATORY NO. 10:
 27         Identify all words, images, or combinations of words and/or images that You
 28 contend are confusingly similar to, or confusing variations of, any of the Plaintiff
    1361362
                                           -15-             Case No. 2:19-cv-04618-RGK (FFMx)
             PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
              DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 17 of 24 Page ID
                                  #:5305



  1 Marks.
  2 RESPONSE TO INTERROGATORY NO. 10:
  3             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  4 Interrogatory to the extent it seeks information that is not relevant to any claim or
  5 defense in this action. Plaintiff objects to this Interrogatory on the grounds that
  6 discovery is ongoing and Plaintiff has not completed its trial preparation. Plaintiff
  7 objects that this Interrogatory is overbroad and unduly burdensome. Plaintiff objects
  8 to this Interrogatory to the extent it calls for information protected by the attorney-
  9 client privilege, the work-product protection, or any other applicable privileges,
 10 immunities, or protections.          Plaintiff objects to this Interrogatory as overbroad
 11 because it is not limited to any relevant time period. Plaintiff objects that this
 12 Interrogatory and the undefined terms and phrases therein, including but not limited
 13 to “words,” “images,” “combinations,” “contend,” “confusingly,” “similar,”
 14 “confusing,” and “variations,” are vague, ambiguous, and reasonably subject to
 15 multiple meanings and interpretations. Plaintiff objects that this Interrogatory calls
 16 for legal conclusions and opinions. Plaintiff objects that this Interrogatory is a
 17 premature contention interrogatory.
 18 INTERROGATORY NO. 11:
 19             Identify all facts that You contend support Your contention that Plaintiff has
 20 been actually damaged or harmed by any use of a Plaintiff Mark by Redbubble, or by
 21 others using a Plaintiff Mark on the Redbubble marketplace, including facts
 22 supporting any claim that Plaintiff has sustained lost sales and profits or damages to
 23 its goodwill.
 24 RESPONSE TO INTERROGATORY NO. 11:
 25             Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 26 Interrogatory is a premature contention interrogatory.              Plaintiff objects to this
 27 Interrogatory to the extent it seeks information that is not relevant to any claim or
 28 defense in this action.          Plaintiff objects that this Interrogatory is compound,
      1361362
                                                  -16-            Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 18 of 24 Page ID
                                  #:5306



  1 overbroad, and unduly burdensome, and calls for a narrative. Plaintiff objects that
  2 this Interrogatory and the undefined terms and phrases therein, including but not
  3 limited to “all,” “facts,” “contend,” “support,” “actually,” “damaged,” “harmed,”
  4 “use,” “others,” “using,” “marketplace,” “facts,” “claim,” “sustained,” “lost sales,”
  5 “profits,” “damages,” and “goodwill,” are vague, ambiguous, and reasonably subject
  6 to multiple meanings and interpretations. Plaintiff objects to this Interrogatory on the
  7 grounds that discovery is ongoing and Plaintiff has not completed its trial preparation.
  8 Plaintiff objects to this Interrogatory to the extent it calls for information protected by
  9 the attorney-client privilege, the work-product protection, or any other applicable
 10 privileges, immunities, or protections.       Plaintiff objects to this Interrogatory as
 11 overbroad because it is not limited to any relevant time period. Plaintiff objects that
 12 this Interrogatory calls for legal conclusions and opinions.
 13         Subject to its General and Specific Objections, Plaintiff responds as follows
 14 while discovery is ongoing: Plaintiff has been damaged and harmed in several
 15 respects by the conduct of Defendant and users of Defendant’s website. For example,
 16 Plaintiff and Defendant do not have any licensing, assignment, or other grant-of-right
 17 agreement or arrangement regarding Plaintiff’s intellectual property. Plaintiff also
 18 has no similar agreement or arrangement with any users of Defendant’s website.
 19 Nevertheless, Defendant has infringed on Plaintiff’s marks. Accordingly, Plaintiff
 20 has received no compensation from Defendant or users of Defendant’s website for the
 21 sale, marketing, or distribution of goods on such site. Further, products advertised
 22 and sold on Defendant’s website are in many cases lower quality and/or placed on
 23 products—e.g., men’s clothing—that are not consistent with Plaintiff’s branding. The
 24 existence of these lower-quality knockoffs harms Plaintiff’s reputation and goodwill
 25 with its customers and makes Plaintiff’s products seem less unique or desirable.
 26 INTERROGATORY NO. 12:
 27         For each Plaintiff Mark that You ceased or paused using for any time period,
 28 to the extent that you contend that you intended to resume such use, Identify all facts
    1361362
                                              -17-           Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 19 of 24 Page ID
                                  #:5307



  1 that You contend support such contention.
  2 RESPONSE TO INTERROGATORY NO. 12:
  3         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
  4 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
  5 its trial preparation. Plaintiff objects that this Interrogatory and the undefined terms
  6 and phrases therein, including but not limited to “each,” “ceased,” “paused,” “using,”
  7 “time period,” “extent,” “contend,” “intended,” “resume,” “facts,” and “support,” are
  8 vague, ambiguous, and reasonably subject to multiple meanings and interpretations.
  9 Plaintiff objects that this Interrogatory calls for legal conclusions and opinions.
 10 Plaintiff objects to this Interrogatory to the extent it calls for information protected by
 11 the attorney-client privilege, the work-product protection, or any other applicable
 12 privileges, immunities, or protections.        Plaintiff objects to this Interrogatory as
 13 overbroad because it is not limited to any relevant time period. Plaintiff objects to
 14 this Interrogatory to the extent it seeks information that is not relevant to any claim or
 15 defense in this action. Plaintiff objects that this Interrogatory is overbroad and unduly
 16 burdensome, and calls for a narrative.
 17         Subject to its General and Specific Objections, Plaintiff responds as follows
 18 while discovery is ongoing: No such relevant mark exists. In other words, Plaintiff
 19 has continuously used the marks at issue.
 20 INTERROGATORY NO. 13:
 21         Identify with specificity all licenses, assignments, or other grants of any rights
 22 in or under any Plaintiff Mark (including but not limited to licenses or other grants by
 23 or to You), including all terms of such licenses.
 24 RESPONSE TO INTERROGATORY NO. 13:
 25         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 26 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
 27 its trial preparation. Plaintiff objects to this Interrogatory to the extent it seeks
 28 information that is not relevant to any claim or defense in this action. Plaintiff objects
    1361362
                                               -18-             Case No. 2:19-cv-04618-RGK (FFMx)
             PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
              DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 20 of 24 Page ID
                                  #:5308



  1 that this Interrogatory is overbroad and unduly burdensome. Plaintiff objects that this
  2 Interrogatory and the undefined terms and phrases therein, including but not limited
  3 to “with specificity,” “licenses,” “assignments,” “grants,” “rights,” “in or under,”
  4 “any,” and “terms,” are vague, ambiguous, and reasonably subject to multiple
  5 meanings and interpretations. Plaintiff objects that this Interrogatory calls for legal
  6 conclusions and opinions. Plaintiff objects to this Interrogatory to the extent it calls
  7 for information protected by the attorney-client privilege, the work-product
  8 protection, or any other applicable privileges, immunities, or protections. Plaintiff
  9 objects to this Interrogatory as overbroad because it is not limited to any relevant time
 10 period.
 11 INTERROGATORY NO. 14:
 12         Identify with each specificity each product that Plaintiff has offered for sale or
 13 sold, or that Plaintiff contends is a licensed product offered or sold by a third party,
 14 that has used one or more of the Plaintiff Marks, including the product type, the period
 15 in which the product was offered and sold, the geographic region in which the product
 16 was offered and sold, and all revenue and profits generated by Plaintiff from each
 17 such good or service sold, by year, quarter and/or month, including any revenue
 18 generated from licensing one of more of the Plaintiff Marks.
 19 RESPONSE TO INTERROGATORY NO. 14:
 20         Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 21 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
 22 its trial preparation. Plaintiff objects to this Interrogatory to the extent it calls for a
 23 narrative and seeks information that is not relevant to any claim or defense in this
 24 action. Plaintiff objects that this Interrogatory is overbroad, compound, and unduly
 25 burdensome. Plaintiff objects that this Interrogatory and the undefined terms and
 26 phrases therein, including but not limited to “each specificity,” “each product,”
 27 “offered,” “for sale,” “sold,” “contends,” “licensed,” “third party,” “used,” “product
 28 type,” “period,” “geographic region,” “revenue,” “profits,” “such,” “good,” “service,”
    1361362
                                             -19-             Case No. 2:19-cv-04618-RGK (FFMx)
            PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
             DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 21 of 24 Page ID
                                  #:5309



  1 “year,” “quarter,” “month,” “generated,” and “licensing,” are vague, ambiguous, and
  2 reasonably subject to multiple meanings and interpretations. Plaintiff objects that this
  3 Interrogatory calls for legal conclusions and opinions.               Plaintiff objects to this
  4 Interrogatory to the extent it calls for information protected by the attorney-client
  5 privilege, the work-product protection, or any other applicable privileges, immunities,
  6 or protections. Plaintiff objects to this Interrogatory as overbroad because it is not
  7 limited to any relevant time period.
  8 INTERROGATORY NO. 15:
  9             Identify all analyses (including, by way of example, studies, reports,
 10 investigations, research and email commentary) relating to any reasons for increases
 11 or decreases in Plaintiff revenue or profits.
 12 RESPONSE TO INTERROGATORY NO. 15:
 13             Plaintiff incorporates its General Objections herein. Plaintiff objects to this
 14 Interrogatory on the grounds that discovery is ongoing and Plaintiff has not completed
 15 its trial preparation. Plaintiff objects to this Interrogatory to the extent it seeks
 16 information that is not relevant to any claim or defense in this action. Plaintiff objects
 17 that this Interrogatory is overbroad and unduly burdensome. Plaintiff objects that this
 18 Interrogatory and the undefined terms and phrases therein, including but not limited
 19 to “all,” “analyses,” “including,” “by way of,” “example,” “studies,” “reports,”
 20 “investigations,” “research,” “email,” “commentary,” “reasons,” “increases,”
 21 “decreases,” “revenue,” and “profits,” are vague, ambiguous, and reasonably subject
 22 to multiple meanings and interpretations. Plaintiff objects that this Interrogatory calls
 23 for legal conclusions and opinions. Plaintiff objects to this Interrogatory to the extent
 24 it calls for information protected by the attorney-client privilege, the work-product
 25 protection, or any other applicable privileges, immunities, or protections. Plaintiff
 26 objects to this Interrogatory as overbroad because it is not limited to any relevant time
 27 period.
 28
      1361362
                                                     -20-            Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 22 of 24 Page ID
                                  #:5310



  1 INTERROGATORY NO. 16:
  2             Identify any litigation or legal challenge relating to any Plaintiff Mark or
  3 products bearing such mark, including lawsuits, arbitrations, mediations, or
  4 administrative proceedings (including TTBA proceedings), as well as any letters or
  5 other threats of legal actions, including an identification of the parties to the dispute,
  6 all marks involved in the dispute, a general description of the issues in dispute, and
  7 the outcome of the dispute.
  8 RESPONSE TO INTERROGATORY NO. 16:
  9             Plaintiff incorporates its General Objections herein. Plaintiff objects that this
 10 Interrogatory seeks information that is not relevant to any claim or defense in this
 11 action. Plaintiff objects to this Interrogatory on the grounds that discovery is ongoing
 12 and Plaintiff has not completed its trial preparation.              Plaintiff objects that this
 13 Interrogatory is compound, overbroad, and unduly burdensome. Plaintiff objects that
 14 this Interrogatory and the undefined terms and phrases therein, including but not
 15 limited to “litigation,” “legal challenge,” “products,” “bearing,” “such,” “mark,”
 16 “lawsuits,” “arbitrations,” “mediations,” “administrative proceedings,” “TTBA
 17 proceedings,” “letters,” “other threats,” “legal action,” “identification,” “parties,”
 18 “dispute,” “general description,” “issues,” and “outcome,” are vague, ambiguous, and
 19 reasonably subject to multiple meanings and interpretations. Plaintiff objects that this
 20 Interrogatory calls for legal conclusions and opinions.               Plaintiff objects to this
 21 Interrogatory to the extent it calls for information protected by the attorney-client
 22 privilege, the work-product protection, or any other applicable privileges, immunities,
 23 or protections. Plaintiff objects to this Interrogatory as overbroad because it is not
 24 limited to any relevant time period.
 25 / / /
 26 / / /
 27 / / /
 28 / / /
      1361362
                                                     -21-            Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 23 of 24 Page ID
                                  #:5311



  1 DATED: November 25, 2019                    BROWNE GEORGE ROSS LLP
  2                                                Keith J. Wesley
                                                   Jason Y. Kelly
  3
  4
                                                By:
  5                                                        Keith J. Wesley
  6                                             Attorneys for Y.Y.G.M. SA d.b.a. BRANDY
                                                MELVILLE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1361362
                                                     -22-            Case No. 2:19-cv-04618-RGK (FFMx)
                PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S RESPONSES AND OBJECTIONS TO
                 DEFENDANT REDBUBBLE, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF
Case 2:19-cv-04618-RGK-JPR Document 57-4 Filed 05/15/20 Page 24 of 24 Page ID
                                  #:5312



  1                                   PROOF OF SERVICE
  2               Y.Y.G.M. SA d.b.a. BRANDY MELVILLE v REDBUBBLE, INC.
                      USDC – Central Case No. 2:19-cv-04618 RGK (FFMx)
  3
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  4
           At the time of service, I was over 18 years of age and not a party to this
  5 action.  I am employed in the County of Los Angeles, State of California. My
    business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
  6
           On November 25, 2019, I served a true copy of the following document
  7 described as PLAINTIFF Y.Y.G.M. SA d.b.a. BRANDY MELVILLE’S
    RESPONSES AND OBJECTIONS TO DEFENDANT REDBUBBLE, INC.’S
  8 FIRST SET OF INTERROGATORIES TO PLAINTIFF on the interested
    parties in this action as follows:
  9
    Joshua M. Masur                             Counsel for Defendant
 10 ZUBER LAWLER                                REDBUBBLE, INC.
    2000 Broadway Street, Suite 154
 11 Redwood City, CA 94063
    T: 650-434-8538
 12 F: 213-596-5621
    jmasur@zuberlaw.com
 13
    Kenneth B Wilson                            Co-Counsel for Defendant
 14 COASTSIDE LEGAL                             REDBUBBLE, INC.
    455 1st Avenue
 15 Half Moon Bay, CA 94019
    T: 650-440-4211
 16 F: 650-440-4851
    ken@coastsidelegal.com
 17
 18        BY E-MAIL OR ELECTRONIC TRANSMISSION: On November 25,
    2019, I caused a copy of the document to be sent from e-mail address
 19 lsingh@bgrfirm.com to the persons at the e-mail addresses listed in the Service List.
    I did not receive, within a reasonable time after the transmission, any electronic
 20 message or other indication that the transmission was unsuccessful.
 21       I declare under penalty of perjury under the laws of the United States of
    America that the foregoing is true and correct and that I am employed in the office
 22 of a member of the bar of this Court at whose direction the service was made.
 23             Executed on November 25, 2019, at Los Angeles, California.
 24
 25
 26                                               Lachmin Singh
 27
 28
      1361362                                                  Case No. 2:19-cv-04618-RGK (FFMx)
                                          PROOF OF SERVICE
